Citation Nr: 0614087	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus. 

(The issue of eligibility for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922(a) is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for Hepatitis 
C is addressed in the REMAND portion of the decision below, 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

Competent medical evidence of hearing loss and tinnitus is 
not currently shown. 


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  
   



REASONS AND BASES FOR FINDING AND CONCLUSION

Hearing loss and Tinnitus

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty. 38 U.S.C.A. § 1110.  

Sensorineural hearing and tinnitus, conditions of the nervous 
system may be presumed to have been incurred in service where 
demonstrated to a degree of 10 percent within one year after 
separation from military service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that his military occupational 
specialty was as an Anti-tank and assault man.  

The veteran's entire service medical records are absent for 
any complaints, findings, or treatment referable to hearing 
loss or tinnitus. Service audiological findings were within 
normal limits.  

Interim post service medical records are also absent for any 
findings referable to hearing loss or tinnitus.  

At a VA medical examination in October 2001, the veteran's 
complaint of hearing loss and a clicking noise, like 
tinnitus, in the right ear when the ear was occluded were 
reported.  It was reported that by the examiner that a recent 
audiogram revealed normal hearing.  The clinical assessment 
was that there was no hearing loss and that the vibration 
sounds were spasms of the stapedius muscle or tympani 
associated with stress.  



Analysis 

In order to establish service connection for a claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

A necessary component of service connection is competent 
medical evidence of current disability. Competent medical 
evidence of hearing loss or tinnitus is not currently shown 
by the record. There is also no medical evidence of hearing 
loss or tinnitus in service or an etiological relationship 
between service and the claimed disorders. Also, competent 
medical of sensorineural hearing loss or tinnitus manifest to 
a compensable degree within one year of separation from 
service is not shown.

Furthermore, where, as here, the claim turns on a medical 
matter, the veteran cannot establish entitlement to service 
connection on the basis of his assertions, alone. As a 
layperson, without appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
probative opinion on a medical. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The other positive evidence in this case comes from the 
veteran's sister in the form of a letter verifying that he 
complained of a ringing of the ears since he returned home.  
This evidence is outweighed by the lack of medical evidence 
that shows a current diagnosis of hearing loss, and the VA 
evidence showing that the vibration sounds were attributed to 
spasms of the stapedius muscle or tympani and associated with 
stress.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the present case, the weight of the 
evidence is against the veteran's claims, and service 
connection for hearing loss and tinnitus are therefore not 
warranted.

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The initial ratings for the veteran's claims occurred in 
December 2001 and in April 2004.  VA sent letters notifying 
the veteran of the evidence necessary to establish service 
connection in February and July 2004, and in February 2005.  
The veteran has been informed of what he was expected to 
provide and what VA would obtain on his behalf, and asked him 
to provide VA with any evidence he may have pertaining to his 
appeal. The aforementioned letters satisfied VA's duty to 
notify.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process 
(SSOC issued in June 2005 after the notice), thus curing any 
error in the timing.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA also has a duty to assist the veteran in substantiating 
his claims. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claim.  The veteran has 
also been afforded VA medical examinations in furtherance of 
his claims.  As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

Service connection for Hepatitis C is the remaining issue for 
consideration. The veteran has asserted that he contracted 
Hepatitis C during service, as a result of receiving a blood 
transfusion, sharing shaving razors with other servicemen, 
and from exposure to blood from other soldiers. 

In a January 2002 statement, a VA certified physician 
assistant (PA-C) reported that in his opinion, the veteran is 
in a Hepatitis C risk group due to his Vietnam service, and 
due to a razor cut that he sustained while in service.  The 
clinician opined that there is a high probability that the 
service razor cut the veteran received was the causative 
event of the Hepatitis C infection, and that there are no 
other identified risk factors.  However, in September 2002 a 
VA physician reported that the veteran received a blood 
transfusion in 1992, which is another potential risk factor, 
but by that time the blood supply was being checked and it 
was unlikely he contracted Hepatitis C at that time.  

From a Hepatitis C risk factor standpoint it is also 
noteworthy that VA medical records and lay statements from 
the veteran show the veteran has a history polysubstance 
abuse.  In addition, while a blood transfusion reportedly 
occurred in April 1992, the certainty of when screening began 
for Hepatitis C for blood transfusions remains a question. In 
the September 2002 statement the VA physician generally 
indicates that Hepaittis C blood screening began in 1992, not 
specifying the month, which could be either before or after 
the veteran's blood transfusion.  

In any event, the evidence in this case is equivocal 
regarding the veteran's Hepatitis C risk factors and whether 
his Hepatitis C is related to service. It is apparent from 
the foregoing that additional clinical information would be 
helpful in this case.       

Accordingly, the case is REMANDED for the following actions:

1. The veteran should identify all VA and 
non-VA health care providers that have 
treated him from service until April 1992, 
and associate those records with the 
claims folder.
	
2.  The veteran should be afforded a VA 
infectious diseases examination. The 
claims file and a copy of this remand 
should be made available to and reviewed 
by the examiner before the examination. 
The VA examiner should conduct any 
indicated studies, noting whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of current hepatitis C, if 
any, and the data for classification; ii) 
whether it is as least likely as not (a 
50% or higher degree of probability) that 
the veteran's current Hepatitis C, 
resulted from an event occurring during 
the veteran's period of military service. 
Any opinions expressed by the VA examiner 
must be accompanied by a complete 
rationale.	

3.  The veteran should be informed that 
failure to report for a scheduled 
examination without good cause could 
result in denial of the claim. 38 C.F.R. § 
3.655 (2005).

4.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for Hepatitis C can be 
assigned. The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


